Citation Nr: 1140395	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  05-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a knee injury.

2.  Entitlement to service connection for kidney disease.

3.  Entitlement to service connection for joint pain and numbness.

4.  Entitlement to service connection for peptic ulcers.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected arthralgia of the ankles.

7.  Entitlement to an initial compensable rating prior to March 30, 2011 and to a rating in excess of 20 percent from March 30, 2011 for service-connected lumbosacral strain.

8.  Entitlement to an initial compensable rating prior to January 20, 2010 and to a rating in excess of 30 percent from January 20, 2010 for service-connected irritable bowel syndrome (IBS).

9.  Entitlement to an initial compensable evaluation for service-connected breast pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to December 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2007, the Veteran appeared for a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Since the hearing, the Board remanded this matter in January 2008 and again in December 2009 for additional development, which has been completed.

Briefly, the issues of entitlement to service connection for an acquired psychiatric disorder, degenerative joint disease of the cervical spine, residuals of salpingectomy, headaches, and sinusitis were previously before the Board.  The Appeals Management Center (AMC) granted these claims in August 2011, thus the claims are no longer before the Board.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a kidney disability.

2.  The Veteran does not have a disability manifested by joint pain and numbness.

3.  The Veteran does not have peptic ulcers.

4.  The Veteran's GERD has not been accompanied by substernal or arm or shoulder pain and has not caused considerable impairment of health.

5.  The Veteran's ankles do not exhibit marked limitation of motion.

6.  Prior to November 8, 2007, the Veteran's lumbar spine disability did not result in flexion measuring less than 60 degrees, combined range of motion measuring less than 120 degrees, muscle spasm, guarding, or localized tenderness.

7.  As of November 8, 2007, the Veteran's lumbar spine disability caused spasms.

8.  As of March 30, 2011, the Veteran's lumbar spine disability did not result in flexion measuring less than 30 degrees or ankylosis.

9.  Prior to November 8, 2007, the Veteran's IBS caused moderate disability due to frequent episodes of bowel disturbance with abdominal distress, and as of November 8, 2007, her condition resulted in severe disability due to alternating diarrhea and constipation with nearly constant abdominal distress.

10.  The breast condition does not impair the function of the urinary or gynecological systems and does not manifest as a skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for joint pain and numbness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The criteria for service connection for peptic ulcers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2011).

5.  The criteria for an initial rating greater than 10 percent for service-connected ankle disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5270, 5271 (2011). 

6.  The criteria for a initial compensable rating prior November 8, 2007, and to a rating in excess of 20 percent from March 30, 2011 for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

7.  The criteria for a 10 percent rating from November 8, 2007 to March 29, 2011 for service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

8.  The criteria for an initial 10 percent rating prior to November 8, 2007 and to a rating in excess of 30 percent from November 8, 2007 for service-connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7319 (2011).

9.  The criteria for a compensable rating for breast pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7699-7628 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Briefly, it appears that the Veteran's official service treatment records are not available.  Records from the Veteran and other sources have been provided for review, however, it is noted that entrance and separation examinations are not of record.

A.  Kidney Disease

The Veteran seeks service connection for a kidney disability.  Service treatment records (STRs) show that she had kidney stones in October 1990.  October 1993 records indicate that her kidneys were normal in size, position, and contour.  A January 2003 abdominal sonogram revealed a normal appearing right kidney.  The left kidney was obscured by bowel gas.

During her hearing before the Board, she testified that she had kidney stones during service.  She said she has no current kidney problems.  No treatment records dated since service indicate a kidney problem.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran has not had a kidney condition during the pendency of her claim.  Therefore, without evidence of a current disability, the appeal must be denied.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Joint Pain & Numbness

The Veteran seeks service connection for joint pain and numbness.  Other than spine treatment, STRs do not indicate treatment for joint pain and numbness.  Treatment records submitted subsequent to service also fail to show complaints or treatment of joint pain and numbness.  During her hearing before the Board, she testified that she suffered pains in her hands, fingers, and toes and that these areas go numb at times.  In an undated statement, she indicated that she has suffered the condition since service, including constant cramps in the joints of her legs and feet.

In June 2011, the Veteran had a VA examination for her cervical spine and peripheral nerves.  The examiner did not review the claims file at that time but did interview and examine the Veteran.  The examiner provided an addendum in July 2011 after having reviewed the claims file.  Therefore, the examination and addendum are adequate for rating purposes.

During the June examination, the Veteran reported that she was involved in a motor vehicle accident during service at which time her head hit the steering wheel.  She reported that symptoms since that time have included numbness of her feet and hands.  Reflex examination was normal for all peripheral nerves.  The motor examination was normal.  The provisional diagnosis was paresthesias.  EMG testing showed normal results with no electrophysiological evidence of peripheral neuropathy or nerve entrapment.  The MRI showed minimal degenerative changes of the cervical spine and mild reversal or the normal cervical lordosis.  No cord compression was observed.  The diagnosis was paresthesias unclear etiology, possible cervical cord lesion.  The examiner found no evidence of peripheral neuropathy.

An addendum was provided in July 2011.  The examiner indicated review of the claims file.  The examiner noted the Veteran's 2004 complaint of suffering back and neck pain since 1989.  She also noted in-service treatment of low back pain.  A neurological examination was reported non-focal.  The Veteran brought records showing treatment for neck pain after her motor vehicle accident in 1992.  She reported hitting her head on the steering wheel of her vehicle.  The examiner reiterated that the MRI of the cervical spine did not show a cord signal abnormality and that the NCV/EMG study was negative.  Therefore, based upon the review of the claims file, neurological exam, the MRI, and NCV/EMG results, the examiner opined that the etiology of the Veteran's paresthesias is not related to peripheral neuropathy or cervical cord lesion, or other identifiable neurological disorder.  

In a September 2011 addendum, the examiner stated that the Veteran has paresthesias of unknown etiology, noted as numbness of hands and feet.  Her EMG and NCV studies were normal with no evidence of peripheral neuropathy.  A cervical cord lesion was suspected but her MRI from July 2011 did not confirm the clinical suspicion.  Therefore, a diagnosis of cervical cord lesion cannot be confirmed.  In her opinion, the examiner stated that the symptoms of numbness of arms and feet are not attributable to the Veteran's service or secondary to a service-connected condition, providing evidence against this claim.

Based upon the evidence, the Board finds that service connection is not warranted.  The Veteran's condition has been diagnosed as paresthesias, which is a symptom and not a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, as the evidence fails to show a diagnosis of a disability, such as peripheral neuropathy, which has been ruled out, service connection for paresthesias cannot be granted.

In short, the Veteran's paresthesias do not, standing alone, constitute a current "disability".  Without evidence of a current disability, the appeal must be denied.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Peptic Ulcers

The Veteran seeks service connection for peptic ulcers.  She was treated for symptoms of peptic ulcers during service.  Specifically, a January 2003 record indicates that peptic ulcer disease needed to be ruled out.  A February 2003 record indicates that she was seen for symptoms of peptic ulcer disease and IBS symptoms that were possibly stress related.  An April 2003 record indicates peptic ulcer disease.  Medical records dated subsequent to service fail to show indication of peptic ulcers.

During her hearing before the Board, she testified that she suffered a weak stomach, nausea and vomiting during service.  She believed that the condition was separate from her IBS.  She indicated that private providers had diagnosed peptic ulcers and that she was taking medication for the condition.

The Board has reviewed all of the evidence but finds that service connection for peptic ulcers is not warranted.  While she was treated for the condition during service, she has not been treated for it nor has it been diagnosed since April 2003.  While she is competent to describe symptoms of her alleged disability, she is not competent to provide a diagnosis of peptic ulcers as ulcers are internal and not readily observed by laypersons.  Once again, a symptom is not a "disability" VA purposes. 

Accordingly, the Board finds that the Veteran has not had peptic ulcers since separation from service.  Since there is no current disability, service connection must be denied.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. 141.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  GERD

The Veteran seeks an initial rating in excess of 10 percent for service-connected GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7346.  Under these criteria, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating provided is a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A March 2003 letter from Dr. P.B. indicates that she complained of severe abdominal pain and chest pain.  Diagnosis was H. pylori gastritis and functional dyspepsia.  In May 2004, the Veteran had a VA examination.  The examiner did not indicate review of the claims file; however, as the issue involves the current severity of the disability, the Board finds that the Veteran has not been prejudiced by the oversight.  During the examination, she reported taking Protonix daily.  No current symptoms were reported, providing evidence against this claim.

In an undated statement, the Veteran indicated that her GERD had worsened and that she was having difficulty swallowing and digesting foods.  She also reported episodes of choking while sleeping as she was unable to swallow saliva.  She noted frequent painful heartburn and chest pains and stated that the episodes are more painful at night and consequently interfere with her ability to sleep and function.

She had a VA examination in January 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The Veteran reported frequent regurgitation, difficulty swallowing, heartburn, and choking sensation in the throat.  Her symptoms are worse at night and occasionally disturb her sleep.  She reported suffering heartburn and regurgitation several times per day.  The examiner noted that her general health was good with no signs of significant weight loss, anemia, or malnutrition.  A November 2007 EGD showed a normal esophagus with no stricture.  GERD has no significant effects on employment or activities of daily living, providing more evidence against this claim.

While the evidence shows that the Veteran has suffered regurgitation, difficulty swallowing, heartburn, and choking sensation in the throat, her condition has not been accompanied by substernal or arm or shoulder pain and has not caused considerable impairment of health.  In fact, the January 2010 examiner stated that her general health was good with no signs of significant weight loss, anemia, or malnutrition, and that the condition has not had significant effects on employment or activities of daily living.  Thus, the criteria for a higher rating have not been met.

Consequently, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent for her service-connected GERD.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



B. Arthralgia of the Ankles

The Veteran seeks an initial rating in excess of 10 percent for service-connected arthralgia of the ankles, which has been rated under 38 C.F.R. § 4.71a, DC 5024.  Diagnostic Code 5024 pertains to tenosynovitis, which provides that ratings shall be based on limitation of motion of the affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5271, a 20 percent rating is warranted for marked limitation of motion of the ankle.  Potentially applicable is DC 5270, which provides for a 20 percent rating for ankylosis in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Records from St. Vincent indicate that the Veteran was prescribed special boots, crutches and a wheelchair for ambulation in 2003 due to tendonitis.  An August 2003 treatment record from Dr. S.E.R. indicates that the Veteran was treated for bilateral Achilles tendonitis in 2003 and that she was ordered to wear special boots for 12 weeks.  She was on restricted activity.  A May 2003 MRI of the left ankle showed only prior ligamentous injuries.

She had a VA examination in May 2004.  The examiner did not indicate review of the claims file; however, as the issue involves the current severity of the disability, the Board finds that the Veteran has not been prejudiced by the oversight.  During the examination, she reported constant pain especially with activity.  She had been provided boots and crutches without relief.  Examination of the ankles showed no swelling, fluid, heat, erythema, crepitus, or laxity.  There was mild to moderate diffuse tenderness posteriorly.  Range of motion (ROM) measured to 20 degrees dorsiflexion and 45 degrees plantar flexion.  Inversion and eversion were normal.  There was no evidence of weakened movement, excess fatigability, or incoordination or evidence that pain decreased motion.  X-rays showed no evidence of bone, joint or soft tissue abnormality of either ankle.  The left had a minute plantar calcanea spur.

The Veteran had a VA examination in January 2010.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The Veteran reported continued use of orthopedic boots at night and occasional use of braces.  She said she can stand for 15 to 30 minutes and walk one to three miles.  Gait was noted as antalgic.

The physical examination of the right ankle revealed positive medial and lateral malleolar tenderness to very light palpation.  There was no instability.  She indicated that she could rest her right ankle on her left knee when putting on socks and shoes, an assertion that the examiner found inconsistent with her report of tenderness to light palpation.  The left ankle was unstable to examine due to tenderness on palpation.  ROM measured to 5 degrees dorsiflexion and 5 degrees plantar flexion, bilaterally, with objective evidence of pain.  

The examiner was unable to test for additional limitations with repetitive motion and stated that it would be speculative to comment further on ROM and the DeLuca criteria beyond what has been described.  The examiner found that the Veteran's symptoms seemed exaggerated as she reported significant discomfort and tenderness during the examination but was able to put on shoes and socks and ambulate without similar comparable complaints of pain.  

In this regard, it is important to note that an indication that the Veteran is exaggerating her complaints, as in this case, provides highly probative evidence against all of the Veteran's claims, not simply the one at issue.  In this regard, the Board must find that the indication that the Veteran is exaggerating her complaints is entitled to great probative weight, clearly supported by the findings of the examiner regarding her ability to not undertake certain actions during testing, but then able to undertake those same actions when not being tested.  Such a finding provides highly probative factual evidence against all of the Veteran's claims, undermining her credibility with the Board. 

X-rays were normal.  The diagnosis was bilateral ankle strain with no significant effects on usual occupation or daily activities.

For an increased rating, the Veteran must have marked limitation of motion, ankylosis, or experience occasional incapacitating exacerbations.  The evidence does not show ankylosis; therefore, she is not entitled to an increased rating under 38 C.F.R. § 4.71a, DC 5270.  In addition, the evidence does not show occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  As noted above, the ankle strain has no significant effects on usual occupation or daily activities.  As for limitation of motion, the May 2004 VA examination report shows full ROM bilaterally, with no additional symptoms on repetitive motion, which weighs against her claim.  Finally, while the January 2010 examination report indicates possible marked limitation of motion, bilaterally, the examiner said her test results were inconsistent with her reports of pain.  Her symptoms seemed exaggerated as she was able to ambulate without similar comparable complaints of pain.  Simply, the examiner questioned the credibility of the Veteran's responses to testing, which weighs against her claim.  Other inconsistencies in testing include gait observations.  The January 2010 VA examination notes antalgic gait.  March and June 2011 VA examinations, which were conducted to determine the severity of service-connected spine disabilities, note normal gait.

In this case, while the January 2010 VA examination report appears to show marked limitation of motion, due to the inconsistencies noted by the examiner during testing, the Board finds that the information provided by the Veteran to the examiner not credible.  Thus, without credible evidence of marked limitation of motion, an increased rating cannot be granted.

In sum, the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent for her service-connected arthralgia of the ankles.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Lumbosacral Strain

The Veteran seeks an initial compensable rating and a rating in excess of 20 percent from March 30, 2011 for service-connected lumbosacral strain, which has been rated under 38 C.F.R. § 4.71a, DC 5237.  Under this diagnostic code, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

The General Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

She had a VA examination in May 2004.  The examiner did not indicate review of the claims file; however, as the issue involves the current severity of the disability, the Board finds that the Veteran has not been prejudiced by the oversight.  At that time, she reported low back pain intensified by activity and relieved with rest and Motrin.  Examination revealed mild diffuse tenderness but no paraspinal spasm.  Straight leg testing was negative.  ROM showed forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 45 degrees, bilaterally.  There was no objective evidence of pain on motion or evidence of weakened movement, excess fatigability, or incoordination.  The diagnosis was lumbosacral strain.  Pain did not decrease motion.  X-rays were normal.  As the examination report shows full ROM without additional limitations with repetitive motion and no muscle spasm, guarding or localized tenderness, the examination weighs against the finding of an initial compensable rating.

During her November 2007 hearing, she testified that she had radiating pain from her low back to her buttocks.  She also reported stiffness, tingling, and spasms and that the condition caused her to miss work and occasionally confined her to bed.  When sitting, she requires a special chair and pillow.  In an undated statement, she indicated that she has had several incapacitating episodes requiring bed rest.  Because the Veteran is competent to report symptoms, such as muscle spasm, the Board finds that her testimony weighs in favor of a 10 percent rating as of November 8, 2007, the date of her Board hearing.

The Veteran had a VA examination in March 2011.  An addendum was provided in April 2011 indicating that the examiner had reviewed the claims file.  He also interviewed and examined the Veteran; therefore, the examination and addendum are adequate for rating purposes.  During the examination, she described sharp, stabbing pain that worsens when sitting for prolonged periods.  She also reported stiffness and spasms.  She said she has missed three weeks of work in the past year due to, in part, back pain.

The examiner observed spasm, guarding, pain with motion, and tenderness.  Gait was normal and she had no abnormal spine curvatures.  ROM measured flexion to 45 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  The examiner noted objective evidence of pain on motion but found no additional limitation with repetitive motion.  Reflex, sensory and motor tests were normal.  X-rays were unremarkable.  The examiner noted that this condition contributes to increased absenteeism and affects daily activities such as exercising, running, bending and lifting.

Because the evidence since March 30, 2011 fails to show forward flexion of the spine limited to 30 degrees or less or ankylosis of the thoracolumbar spine, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent.

The Board has considered the Veteran's allegation that her condition has caused incapacitating episodes.  Under DC 5243, intervertebral disc disease, disorders of the spine may be evaluated either under the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a.  Under the Formula for Incapacitating Episodes, Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  In this case, while the Veteran's condition may have caused her to miss work and stay in bed, the evidence does not show that her reported incapacitating episodes required treatment and bed rest prescribed by a physician.  Thus, an increased rating is not warranted under DC 5243.

In sum, the Board finds that the preponderance of the evidence weighs against an initial compensable rating as the Veteran had full ROM with no additional limitations with repetitive use and had no muscle spasm, guarding, or localized tenderness.  Thus, to this extent the appeal is denied.

The Board also finds that, at best, a 10 percent rating is warranted from November 8, 2007, the date of her hearing.  At that time, she reported muscle spasm, and as a layperson, her testimony is competent when reporting on readily observable symptoms.  To this extent, her appeal is granted.

Finally, the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent from March 30, 2011 as the Veteran's ROM was not limited to 30 degrees or less and she has no ankylosis of the thoracolumbar spine.

In making its findings, the Board has considered whether higher disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  However, as noted above, the preponderance of the evidence fails to show additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the spine; therefore, the Board cannot find that a higher rating is warranted for any period based upon this criteria.

In sum, entitlement to an initial compensable rating is denied, entitlement to a 10 percent rating from November 8, 2007 is granted, and entitlement to a rating in excess of 20 percent from March 30, 2011 is denied.

D.  IBS

The Veteran seeks an initial compensable rating and a rating in excess of 30 percent from January 20, 2010 for service-connected IBS, which has been rated under 38 C.F.R. § 4.114, DC 7319.  Under DC 7319, a 10 percent rating contemplates moderate disability due to irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, DC 7319.  A maximum 30 percent rating requires severe disability manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  The Board has considered whether it is more appropriate to evaluate the Veteran's IBS under the other diagnostic codes used to rate other disabilities involving the digestive system; however, because the Veteran's IBS is adequately evaluated by the rating criteria listed for irritable colon syndrome and her disability is not primarily manifested by the other symptoms and disabilities listed under 38 C.F.R. § 4.114, the Board finds that DC 7319 is the most appropriate diagnostic code under which to evaluate the Veteran's IBS.  See 38 C.F.R. § 4.114, DCs 7200 to 7354 (2011). 

Records dated April 2003 show complaints of diarrhea precipitated by stress.  In May 2004, the Veteran had a VA examination.  The examiner did not indicate review of the claims file; however, as the issue involves the current severity of the disability, the Board finds that the Veteran has not been prejudiced by the oversight.  During the examination, she reported taking Metamucil daily and that she suffered alternating bouts of diarrhea and constipation, which have been relieved to a moderate degree with the Metamucil.  Her abdomen was flat and nontender, with normal bowel sounds.

During her hearing before the Board, she testified that she had severe abdominal pains with episodes of diarrhea and constipation.  She noted seeing blood in her stool during these episodes and that she was seeking treatment for the condition.  Her abdominal discomfort is regular, with sharp stomach pains or cramps.  At times she suffers dysphagia, or difficulty swallowing, and recently started having problems digesting food.  When eating or drinking, she felt like the substance stayed in her chest cavity.  Doctors noted reflux in the lung area.

A November 2007 consultation record from Dr. H.J.S. indicates that the Veteran's IBS was worsening.  He noted blood in her stool with diarrhea and constipation.  She also reported nocturnal abdominal cramps and recent onset of trouble swallowing.  However, she has not lost weight.  On examination, her abdomen was mildly and diffusely tender with normal bowel sounds.  She was referred for a colonoscopy and endoscopy, which Dr. H.J.S. completed in November 2007.  The Dr. H.J.S. was unable to determine the cause of the rectal bleeding after performing the colonoscopy.  A December 2007 letter from Dr. R.R. indicates that the Veteran had dysphagia with no improvement.  Levbid dramatically helped cramping but the constipation continued with some alternation between constipation and diarrhea.  It was noted that she had hemorrhoids.  

In an undated statement, the Veteran stated that she suffers abdominal pain with painful episodes of diarrhea and constipation.  She also suffers painful persistent and recurring bloody, hemorrhoids and bloody stool.  At times she suffers uncontrollable urgency to have a bowel movement.  The condition has prevented her from attending work and social events, and has hindered her travel.  

The Veteran had a VA examination in January 2010.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  She reported chronic abdominal pain, alternating diarrhea and constipation, and bloody stool with hemorrhoids.  Her 2007 colonoscopy revealed a benign polyp, but was otherwise normal.  She reported weekly constipation and episodic diarrhea.  Episodes consist of one to four bouts of diarrhea per day.  She has more than twelve attacks of diarrhea per year with episodes lasting two days.  Noted was a history of pain in the epigastric area described as dull with daily episodes of pain lasting one to two hours.  

The examiner noted that her overall health was good, without signs of anemia, fistula, abdominal mass, significant weight loss, or malnutrition.  The abdominal tenderness was diffuse to moderate palpation.  The Veteran noted missing up to 7 weeks of work due to headaches and IBS.  The diagnosis was IBS with significant effects on occupation, noted as absenteeism.  

The Board has considered all of the evidence and finds that an initial 10 percent rating for IBS is warranted.  The evidence shows, at best, moderate disability due to frequent episodes of bowel disturbance with abdominal distress.  The Board also finds that the effective date of the 30 percent disability rating should be the date of her Board hearing, November 8, 2007 as she reported severe abdominal pains with episodes of diarrhea and constipation.  Her allegations were supported by medical evidence.  Overall, her disability picture since November 8, 2007 more closely approximates the criteria for a 30 percent rating.  A schedular rating in excess of 30 percent is not provided and as noted above, DC 7319 is the most appropriate diagnostic code for rating purposes.  Accordingly, entitlement to a schedular rating in excess of 30 percent cannot be granted.

In sum, the Board finds that the preponderance of the evidence weighs in favor of an initial 10 percent rating and to a 30 percent rating effective November 8, 2007.  To this extent, the appeal is granted.

E.  Breast Pain

The Veteran seeks an initial compensable rating for service-connected breast pain, which has been rated under 38 C.F.R. § 4.116, DC 7699-7628.  Diagnostic Code 7628 provides that benign neoplasms of the gynecological system or breast are to be rated according to impairment in function of the urinary or gynecological systems, or skin.  38 C.F.R. § 4.116.

Service treatment records dated 1992 show complaints of severe breast pain, possible secondary to a prescription.  In May 2004, she had a VA examination.  The examiner did not have the claims file for review; however, because the current issue involves severity of the disorder, the Board finds that the Veteran has not been prejudiced by the oversight.  During the examination, she reported that her pain started after a motor vehicle accident in 2002.  She was hit from behind and her breasts were forced against the dashboard.  Constant pain was rated at a 6 on a pain scale to 10.  Flare-ups rated a 9 out of 10 and occurred every other day.  The physical examination revealed bilateral fibrocystic breast lumps that were tender on exam.  The mammogram showed no evidence of malignancy.  Ultrasound showed a suspicious abnormality and a biopsy was scheduled.  

During her hearing before the Board, she testified that her pain started in 1992 when she was in a MVA.  She noted the lumps found during the VA examination and that she sought private treatment.  Her private providers have been monitoring the lump.  She noted that the pain prevents her from participating in certain activities, such as running.

In a letter, Dr. M.D. noted that the breast pain is worse in the right than the left.  Pain is constant.  There was no area of skin dimpling or retraction and any nipple inversion or discharge.  Lumps were noted in both breasts.

She had a VA examination in January 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  During the breast exam, the examiner found tenderness of the right breast.  A diagnosis was not provided.

In this case, the Veteran's breast disability does not impair any function of the urinary or gynecological systems.  See 38 C.F.R. § 4.116, DCs 7610-7629.  It also does not manifest as a skin disability.  See 38 C.F.R. § 4.118, DCs 7800-7833.  She does not have malignant neoplasms of the breasts nor has she underwent any surgeries to her breasts.  38 C.F.R. § 4.116, DCs 7626 and 7627.  Her condition simply manifests as pain and is not associated with a distinct disability.  The Board notes that because the condition is pain, a symptom and not a disability, that service-connection should not have been granted.  Sanchez-Benitez, 13 Vet. App. 282.  Regardless, because her condition has been service-connected and does not manifest as impairment of the urinary or gynecological systems or as a skin condition, a compensable rating cannot be granted.

In sum, the preponderance of the evidence weighs against the assignment of a compensable rating for her service-connected breast pain.  The evidence in this case is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Extraschedular Ratings

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board has considered the Veteran's complaints as to the effects of her disabilities on her activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's disabilities are adequately encompassed in the assigned ratings.  The Board found no unusual aspects or symptoms that were not addressed in the schedular criteria.  Overall, the Board finds that the schedular rating assigned adequately addresses the level of symptomatology displayed by the Veteran.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, neither the record nor the Veteran has raised the issue of TDIU.  The evidence does not show that she has been unemployed during the pendency of his claim and while her service-connected disabilities result in some functional impairment, it has not caused excessive absenteeism from work.  Thus, in the opinion of the Board, the issue of entitlement to TDIU has not been reasonably raised by the record.


IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied, in part, by way of a letter sent to the Veteran in April 2004 that fully addressed all notice elements except for the Dingess criteria, and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Even though the letter did not address the Dingess criteria, such error was harmless with respect to the service connection claims because the claims have been denied, and hence no rating or effective date will be assigned.  For the increased rating claims, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained copies of service treatment records, VA treatment records, and private treatment records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded VA medical examinations, discussed above, which have been deemed adequate for rating purposes.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for kidney disease, joint pain and numbness, and peptic ulcers is denied.

Entitlement to an increased evaluation for service-connected GERD is denied.

Entitlement to an increased evaluation for service-connected arthralgia of the ankles is denied.

Entitlement to a 10 percent rating from November 8, 2007 for service-connected lumbosacral strain is granted.

Entitlement to a compensable rating prior to November 8, 2007 and to a rating in excess of 20 percent from March 30, 2011 for service-connected lumbosacral strain is denied.

Entitlement to an initial 10 percent rating for service-connected IBS is granted.

Entitlement to an effective date of November 8, 2007 for a 30 percent rating for service-connected IBS is granted.

Entitlement to a rating in excess of 30 percent from November 8, 2007 for service-connected IBS is denied.

Entitlement to a compensable evaluation for service-connected breast pain is denied.


REMAND

The Board apologizes for the delay but finds that a remand is necessary for the claim seeking entitlement to service connection for a left knee disability.  Service records show treatment of the left knee in March 1989.  The Veteran denied trauma but indicated that the pain had been present for three weeks.  She was ordered to restrict her activity.  She complained of knee pain again in April 2003; however, a knee disability was not diagnosed.

The Veteran had a VA examination in January 2010.  An addendum opinion was provided in April 2011.  In the report and addendum, the examiner indicated review of the claims file, however he stated that no service treatment records were noted for knee pain.  Since the examiner did not review the March 1989 and April 2003 records, the Board finds that the examination is inadequate for rating purposes.  Therefore, a remand is necessary for an addendum opinion regarding the etiology of the left knee disability.

Beyond the above, the Veteran's creditability has been placed into question, and should be considered by the RO or any examiner regarding complaints of pain and other symptoms, for this and other claims (if any) before the VA.

Accordingly, the case is REMANDED for the following action:

1.  Ask the April 2011 examiner to review the claims file, including the service treatment records of March 1989 and April 2003, and to provide an addendum opinion indicating the etiology of the left knee disability.  Specifically, the examiner should indicate whether it is at least as likely as not (50 percent or more) that the left knee disability had onset during or is related to service.  A rationale must be provided for all opinions expressed.

If the April 2011 examiner is not available, another VA examiner should be asked to review the claims file and to provide an opinion indicating whether it is at least as likely as not (50 percent or more) that the left knee disability had onset during or is related to service.  The examiner must provide a rationale for all opinions expressed.

The examiner should be provided with a copy of this remand.

2.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


